Exhibit 10.1
AGREEMENT FOR PURCHASE AND SALE OF ASSETS
THIS AGREEMENT (this “Agreement”), dated as of the 31st day of January, 2008, is
made by and between STAR RELOCATION NETWORK ALLIANCE, INC., a Rhode Island
corporation (“Seller” or “Star Alliance”); and SMART MOVE, INC., a Delaware
corporation (“Purchaser” or “Smart Move”).
RECITALS

A.  
This Agreement contemplates a transaction in which Purchaser will purchase from
the Seller certain assets used by the Seller in performing household goods
transportation brokerage services and related services, excluding Seller’s
freight transportation and brokerage services and related services, and,
contemporaneously, accept responsibility for certain liabilities of the Seller
associated with the purchased assets in return for a purchase price payable in
Stock (as herein defined) of Purchaser. Shareholders are the holders of all of
the outstanding shares of capital stock of the Company.

B.  
The assets are being sold and purchased for purposes of enabling Smart Move to
utilize the acquired assets to conduct a going concern business activity
immediately following the acquisition on a basis substantially similar to the
household goods transportation brokerage services and related services currently
being performed by Star Alliance. Notwithstanding the foregoing or any other
provision to the contrary herein, Smart Move agrees that Seller shall not be
responsible or liable for, and that this Agreement and the transactions
contemplated herein shall not be contingent upon, Smart Move’s ability to so
utilize the acquired assets.

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties agree as follows:
ARTICLE I
PURCHASED ASSETS
1.1 At the Closing (defined herein) and in the manner herein provided, Seller
shall sell and deliver the following assets used in Seller’s household goods
transportation brokerage services activities (all of the assets agreed to be
sold, assigned, transferred and delivered to Purchaser hereunder are referred to
collectively herein as the “Assets”) free and clear of all mortgages, liens,
pledges, security interests, charges, claims, restrictions and encumbrances of
any nature whatsoever except as expressly set forth herein.

  i.  
All right, title, and interest in and to the trade names and trademarks used by
Seller in connection with this household goods transportation brokerage
activities and related services, including “Star Relocation Network Alliance”
and “Star Move Alliance”; any names retained by Seller for use in connection
with its freight property logistics, freight transportation brokerage and
related services, activities and other purposes will be used and maintained so
as not to create confusion with household goods uses conducted by Smart Move,
and concurrently with the Closing, Seller will change its corporate name so as
to exclude “Star Relocation Network Alliance” from the corporate name and will
adopt a new name that does not include any trade name acquired by Purchaser
hereunder;

 

1



--------------------------------------------------------------------------------



 



  ii.  
To the extent assignable and transferable, all right, title and interest of
Seller in and to any household goods transportation brokerage or service
contracts with clients relating to the engagement of Seller to provide
transportation brokerage services for interstate shipments, intrastate and/or
international shipments of household goods; booking agency agreements; any
co-brokerage agreements; all supplier contracts between Seller and providers of
household goods transportation services procured by Seller on behalf of its
clients (including both individual, business and relocation program-related
shippers); including, but not limited to:

  a.  
any agreements or arrangements with household goods freight forwarders,
import-export brokers, transportation industry or shippers associations;

  b.  
any other contracts with individuals or entities associated with the
transportation brokerage or other intermediary services of Seller, pertaining to
the movement of household goods.

If the assignment of any such contracts between Seller and its clients or
industry partners, vendors, suppliers of transportation services, freight
forwarders, import-export brokers or other third-parties requires the consent of
any third-party, the Purchase Agreement will not be deemed to require any
assignment if an attempted assignment would constitute a breach thereof, but the
Parties will use all reasonable efforts to diligently obtain the written consent
of the other parties to such assignment to Smart Move. Failure to obtain any
such consent shall not invalidate or constitute a breach or default by Seller of
this Agreement or any part thereof. Until any such consent that may be required
is obtained or it is determined that such consent will not be granted, Seller
will remain a party to the relevant contract but will act on behalf of Smart
Move as far as legally and contractually feasible, until such contract expires
or is terminated pursuant to its original terms; provided however, that Smart
Move will compensate Seller pursuant to terms negotiated in good faith on a
case-by-case basis including, but not limited to, reimbursement for any
out-of-pocket expenses in connection therewith.

  iii.  
All Department of Transportation licenses issued to and held by Seller for the
conduct of household goods transportation brokerage services; any other licenses
pertaining to household goods transportation or brokerage services issued to
Seller by the Federal Motor Carrier Safety Administration, US Department of
Transportation (“FMCSA”); any surety bonds relating to any such federal, state
or local licenses that may be effectively assigned to Smart Move, together with:

  a.  
any household goods freight forwarding permits or licenses, carrier certificates
or other licenses held by Star Alliance to conduct any activities as a licensed
motor carrier of transportation, operating in interstate and foreign commerce
pursuant to any authority issued by the US Department of Transportation;

  b.  
all data bases, if any, and information in Seller’s possession at time of
Closing necessary to complete any new applications required to be submitted by
Smart Move for authority to conduct such services.

  iv.  
It is the intent of the Parties that, to the extent transferable, all such
licenses, permits and certificates of authority that are used in connection with
the household goods transportation brokerage business activities and related
services of Seller, as herein provided, will be acquired by and transferred to
Smart Move in a manner which complies with the regulations of all federal, state
and local government agencies having jurisdiction. In the event and to the
extent any such licenses or permits may not be transferable, Seller agrees to
cooperate, at no cost to Seller, with Smart Move in any reasonable efforts to
expedite the procurement of new licenses, including assistance in preparing any
online-electronic submissions which may be permitted for such purposes.

 

2



--------------------------------------------------------------------------------



 



  v.  
Seller’s client and customer lists in connection with Seller’s household goods
transportation brokerage and related services including relevant documentation
of charges, fees and terms of trading with clients and customers; the software
used by Seller in connection with its household goods transportation brokerage
and related services (or valid licenses to use third party software programs
where and to the extent applicable and assignable), website, logos and client
link rights and rights under agreements or licenses pertaining thereto, and
sales reports (e.g., reports and updates concerning “RELO” development
activities.

  vi.  
All equipment, hardware and other materials and inventories required to utilize
any such programs, intellectual property, processes and procedures applicable to
the household goods brokerage going concern business conducted by Seller, which
Purchaser agrees shall be limited to the notebook computer and facsimile/printer
used by and in the possession of Joyce Lang.

  vii.  
All publicity and marketing materials and supplies pertaining thereto, together
with any inventories of supplies, packaging materials and other such items.

  viii.  
All commitments and orders for the purchase of services or goods relating to
said business activities conducted utilizing the Assets to be sold hereunder;

  ix.  
All product data sheets or documentation and safety data sheets relating to said
continuing business activities.

1.2 Buyer does not assume any liabilities, including trade debt of Seller with
regard to the Assets, except any liabilities of Seller as described in ARTICLE
III as “Assumed Liabilities” which include obligations arising after the Closing
under “Assumed Contracts” as therein described. Seller will indemnify, and hold
harmless Buyer from and against any other liabilities attaching to the Assets
(other than the Assumed Liabilities) arising prior to the date of the Closing.
ARTICLE II
EXCLUDED ASSETS
2.1 The following assets will be excluded from the purchase:

  i.  
Any accounts receivable, cash and cash equivalents or operating results
associated with the continuing business of household goods transportation
brokerage and related services that pertain to operations conducted prior to the
Closing of the acquisition;

  ii.  
any financial and intercompany borrowings not associated with the continuation
of the household goods transportation brokerage and related services going
concern business and/or not assumed by Smart Move;

  iii.  
assets associated with the continuation of the household goods transportation
brokerage and related services that cannot be transferred under applicable law;

 

3



--------------------------------------------------------------------------------



 



  iv.  
any facilities, real estate leases, subleases or similar rights;

  v.  
any accounts receivable at the date of Closing that are not related to the
continuing household goods transportation brokerage and related services
business activities;

  vi.  
any and all assets including, without limitation, contracts or agreements of
every kind and nature, local, state or federal (including, without limitation
USDOT and FMCSA) permits, licenses, authorities, and surety bonds, data bases,
client and customer lists, accounts, accounts receivable, cash, cash
equivalents, and operating results, orders and commitments for the purchase of
services, and any other assets to the extent used in, relating or pertaining to,
Seller’s logistics-property freight transportation, freight transportation
brokerage and related services, business and operations.

ARTICLE III:
ASSUMED OBLIGATIONS; ASSIGNED CONTRACTS: EXCLUDED LIABILITIES
3.1 Purchaser shall assume, and agree to pay, perform, fulfill and discharge,
all obligations of Seller included among the obligations associated with the
Assets required to be performed after the Closing which obligations are
identified in Exhibit “A” attached hereto and made a part hereof, excluding
payment obligations for goods or services to the extent the use, performance or
delivery of which was completed prior to the Closing Date (“Assumed
Obligations”). For the avoidance of doubt, the “Assumed Obligations” include any
continuing requirements under any of the contracts and agreements listed in
Exhibit “A” hereto (the “Assigned Contracts”), except where (i) such obligations
have arisen in contravention of this Agreement or (ii) such obligations arise or
have arisen out of any claim, lawsuit, investigation, proceeding, arbitration or
other dispute relating to an act or omission taken or occurring prior to
Closing. To the best of Seller’s knowledge, the Seller is not in default or
alleged to be in default under any Contract nor is Seller aware of any default
by any other party to any Assigned Contract, and there exists no event,
condition or occurrence which, after notice or lapse of time, or both, would
constitute a default under any Assigned Contract. All of the Assigned Contracts
are in full force and effect and constitute legal, valid and binding obligations
of the parties thereto in accordance with their terms.
3.2 Except as otherwise provided herein, Purchaser shall not and does not hereby
assume any liability or obligation of Seller, known or unknown, contingent or
otherwise, asserted or unasserted, other than as specifically set forth herein
and nothing contained herein shall cause the Purchaser to assume:

  i.  
any liabilities or obligations arising out of the conduct of the Business prior
to the Closing, whether known or unknown on the Closing Date;

  ii.  
any liabilities or obligations arising out of any provision of any agreement,
contract, commitment or lease of the Seller, other than any liability or
obligation under the Assigned Contracts arising and to be performed after the
Closing;

  iii.  
any federal, state or local income or other tax: (i) payable with respect to the
business, assets, properties or operations of the Seller, or (ii) incident to or
arising as a consequence of the negotiation or consummation by the Seller of the
transactions contemplated hereby; (d) any liability or obligation under or in
connection with any assets not included in the Assets; (e) any
employment-related liability or obligation arising prior to or as a result of
the Closing to any employees, agents or independent contractors of the Seller,
whether or not employed by the Purchaser after the Closing, or under any benefit
arrangement with respect thereto; or (f) any liability or obligation of the
Seller arising or incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby and fees
and expenses of counsel, accountants and other experts.

 

4



--------------------------------------------------------------------------------



 



ARTICLE IV
CONSIDERATION FOR PURCHASE OF ASSETS.
4.1 Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties of Seller herein contained, and in consideration
of the sale, conveyance, transfer and delivery of the Assets provided for in
this Agreement, Purchaser agrees to issue to Seller or its nominee, as Seller
and its nominee, if any, jointly may direct, the number of shares of Smart Move
common stock (“Closing Share Issuance”) specified below on the date of the
Closing and certain additional shares of Smart Move common stock within ninety
(90) days following the close of fiscal 2008 based upon the attainment of
certain revenue targets as stated below (“Earnable Shares”):

  i.  
The Closing Share Issuance shall consist of 80,000 fully paid and non-assessable
shares of Smart Move common stock to be issued effective for all purposes at
Closing, with certificates therefore to be issued at Closing or as soon
thereafter as is reasonably practicable given the administrative requirements of
Purchaser’s transfer agent and notification to and approval of the American
Stock Exchange for the additional listing of the restricted common stock, but in
no event more than thirty (30) days after the Closing, together with warrants to
purchase an additional 100,000 fully paid and non-assessable shares of Smart
Move common stock at an exercise price of $1.20, having a term of exercise of
thirty six (36) months from the date of Closing.
    ii.  
Earnable Shares will be issued on the following basis:

  a.  
an additional 20,000 shares of fully paid and non-assessable shares of Smart
Move common stock will be issued to Seller or its nominee for the assets to be
acquired in the event that the top line revenues for the twelve-month period
immediately following the Closing Date (the “Earnout Period”) attained by Smart
Move in connection with the conduct of the going concern business exceed
$400,000 per annum but are less than or equal to $500,000 ;

  b.  
in the event that the top line revenues attained by Smart Move in connection
with the conduct of the going concern business exceed $500,000 for the Earnout
Period, the number of shares to be issued as Earnable Shares will be 45,000
fully paid and non-assessable shares of Smart Move common stock.

  c.  
Seller understands and agrees that Purchaser is under no obligation to endeavor
to increase top line revenues for the purpose of increasing the amount of
Earnable Shares except in the ordinary course of Purchaser’s future business
utilizing the Assets as Purchaser may conduct the same from time to time in
Purchaser’s commercially reasonable discretion.

ARTICLE V
EMPLOYEE MATTERS
5.1 Smart Move and Seller acknowledge that Smart Move has offered employment to
two key former employees, namely Tom Magee, whose role in connection with sales
of services to third party relocation markets will be important to the
continuity of the business, and Joyce Lang, whose booking agency activities
relate to the Chicago-based, RELO Direct; and that Seller shall have no further
employer-employee, or other relationship, duties, obligations, or
responsibilities with respect to said individuals employment by Purchaser on or
after the Closing.

 

5



--------------------------------------------------------------------------------



 



5.2 Based upon the structure of the acquisition as a sale of assets, Smart Move
will not assume any obligations relating to any employee benefit plans, option
plans or other arrangements currently in effect for Seller. Any obligations to
pay or perform any matter associated with any employee arrangements or benefit
plans will remain the obligation of the Seller. Seller will indemnify Smart Move
for any claims or liabilities arising under previously effective plans.
Purchaser will indemnify, defend and hold harmless Seller for any employment
claims or liabilities arising under or relating to Purchaser’s employment
arrangements, plans and dealings with employees in connection with Purchaser’s
use of the Assets in a continuing going concern or otherwise after the Closing.
ARTICLE VI
TAX AND ACCOUNTING CONSEQUENCES.
6.1 The Purchase Price has been allocated and apportioned among the assets in
the manner set forth on Exhibit “B” attached hereto and made a part hereof and
properly reflects the nature of the Assets, the structure of this transaction as
an asset sale and the requirements and elections applicable under federal, state
and/or local tax laws relating to the transactions. Seller warrants that any and
all net asset values, adjusted asset values, sales, books of account relating to
any transactions conducted utilizing the Assets have been maintained in
accordance with “GAAP” which shall mean the Generally Accepted Accounting
Principles as understood on the relevant date in question, as applied on a
consistent basis from time to time.
6.2 Seller shall pay any transaction privilege tax, use tax, excise tax or other
transfer fee or tax which may be imposed by any governmental agency with respect
to the sale, transfer, conveyance and assignment of the Assets pursuant to this
Agreement.
ARTICLE VII
COOPERATION AFTER CLOSING
7.1 Each party hereto agrees for purposes of and in accordance with the terms
and conditions of this Agreement, to cooperate with the other and provide
reasonable access to the other party’s books, records, websites and technology
as reasonably required to effect an orderly transition of the Assets and
activities conducted using the Assets.
ARTICLE VIII
RESTRICTED SHARES; PIGGYBACK REGISTRATION RIGHTS
8.1 The shares issued as the Closing Share Issuance and/or the Earnable Shares
will be restricted securities on the date of issuance and will not be eligible
for sale until the shares acquired in connection with the Closing Share Issuance
or Earnable Shares, as applicable, have been held for at least six (6) months
and are eligible to be sold under Rule 144 of the SEC’s rules and regulations.
Seller shall be entitled to “piggy-back” registration rights with respect to the
Earnable Shares and the Closing Share Issuance Shares on all registrations of
Smart Move and on any demand registrations of any other shareholder of Smart
Move that acquires registration rights subsequent to the date hereof. No
shareholder of Smart Move shall be granted piggy-back registration rights in the
future which would reduce the number of shares includable by Seller and/or its
nominee in such registration, without the prior written consent of Seller and/or
its nominee. Smart Move shall use commercially reasonable efforts to negotiate
arrangements with existing and future holders of any demand registration rights
or contractually required registrations to procure piggy-back registration
rights on behalf of Seller and its nominee in connection therewith.

 

6



--------------------------------------------------------------------------------



 



All of the piggy-back registration rights of Seller and it nominee shall run
with the stock acquired under the definitive agreement and shall be freely
transferable with the shares to the extent transfers of shares themselves are
permitted by applicable law to be transferred and subject to all requirements of
applicable law. Smart Move shall bear the registration expenses of all such
piggy-back registrations including, without limitation, attorneys’ fees in
connection therewith and costs of securing any required opinion of counsel in
order for Seller and/or its nominee to complete a qualifying sale and the
related transfer of any Smart Move stock acquired in connection herewith or to
secure the removal of any Rule 144 legends from certificates no longer required
to bear such legends.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES;
9.1 Representations and Warranties of the Seller. Seller represents and warrants
to and agrees with the Purchaser as follows:

  i.  
Organization, Good Standing and Share Ownership. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on the Business
as now being conducted. Seller has delivered to Purchaser true and complete
copies of the Certificate or Articles of Incorporation and Bylaws of Seller.

  ii.  
Authority and Compliance. The Seller has full power and lawful authority to
execute and deliver this Agreement and to consummate and perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller, enforceable in accordance with its terms,
except as enforceability may be limited by laws of general application relating
to bankruptcy, reorganization, moratorium, insolvency and debtors’ relief and
similar laws affecting the enforcement of creditors’ rights, and by general
principles of equity. Neither the execution and delivery of this Agreement by
the Seller nor the consummation and performance of the transactions contemplated
hereby (a) will conflict with or violate any agreement to which the Seller is a
party or by which it is bound or any federal, state, local or other governmental
law or ordinance or (b) will require the authorization, approval or consent by,
or any notice to or filing with, any third party, except for such
authorizations, approvals and consents which, if not granted or obtained, would
not in the aggregate have a material adverse effect on the condition of the
Assets , except the consent of any third parties under any of the agreements
constituting Assigned Contracts as herein provided.

  iii.  
Financial Statements. The Seller has delivered to Purchaser its Profit and Loss
Statements for the year ended December 31, 2007.

  iv.  
No Material Changes. Since December 31, 2007 there has not been any material
adverse change in the Assets or the operations or condition (financial or
otherwise) of the business or portion thereof of the Seller conducted utilizing
the Assets; or (b) any actual or threatened trouble or disruption of the
Seller’s business use of the Assets or relations with the agents, customers or
suppliers of Seller involved in business conducted using the Assets.

 

7



--------------------------------------------------------------------------------



 



  v.  
Since September 30, 2007, the Seller has conducted all business involving the
assets only in the ordinary course consistent with past practice.

  vi.  
Legal Proceedings; Compliance with Law and Organizational Documents. To the best
of Seller’s knowledge, there are no disputes, claims, actions, suits or
proceedings, arbitrations or investigations pending or, to the Seller’s
knowledge, threatened against or affecting the Assets or the business conducted
by Seller using the Assets . The Seller does not have any knowledge of any state
of facts that might reasonably form the basis of any claim, liability or
litigation against the Seller affecting the Assets. The conduct of the business
by the Seller using the Assets, is in material compliance with all applicable
federal, state, local or other governmental laws, licenses, operating authority,
ordinances, codes, rules and regulations. The Seller owns or possesses in the
operation of the business conducted with the Assets all franchises, licenses,
permits, consents, approvals, rights, waivers and other authorizations,
governmental or otherwise, which are necessary for it to conduct its business as
now conducted; the Seller is not in default, nor has it received any notice of
any claim or default, thereunder or any notice of any other claim or proceeding
or threatened proceeding relating thereto; and neither the execution or delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will require any notice or consent thereunder or have any material adverse
effect thereon. To the extent any license, operating authority or similar right
is not transferable, Seller knows of no circumstance or condition which would
preclude Purchaser’s obtaining a substantially similar license or authority to
continue the business without material disruption.

  vii.  
Intellectual Property. Except as set forth on Schedule 9.1, vii, attached hereto
and made a part hereof,

  a.  
the Seller owns (or has adequate rights to use pursuant to license, sublicense,
agreement or permission) all trademarks, trade names, service marks, copyrights,
software, trade secrets or know-how (collectively, “Intellectual Property”) used
by the Seller in relation to the assets and being transferred to Purchaser
hereunder free and clear of any lien, mortgage, security interest, pledge,
restriction, defect of title or other claim, charge or encumbrance; (ii) in
connection with the operation or use of the Assets, the Seller does not infringe
upon or unlawfully or wrongfully use any material Intellectual Property owned or
claimed by any other person or entity;

  b.  
the Seller has the lawful right to sell, license or assign rights of use being
transferred hereunder as to all Intellectual Property currently used in
connection with the Assets

  viii.  
Operational Elements. Except as set forth on Schedule 9.1, viii attached hereto
and made a part hereof, the Assets include any and all rights for software
programs, modules, routines, data, text or graphic files, source or object codes
and other components which are required to be used in connection with the Assets
or the business conducted using the Assets and is transferring all written or
electronic documentation which is in the possession of Seller.

  ix.  
Consents and Approvals of Governmental Authorities. Except as otherwise provided
herein, no consent, approval or authorization of, or declaration, filing or
registration with, any court or other governmental or regulatory authority,
agency, commission, or other entity, domestic or foreign is required to be made
or obtained by the Seller in connection with the execution, delivery and
performance of this Agreement by the Seller or the consummation of the sale of
the Assets to the Purchaser.

 

8



--------------------------------------------------------------------------------



 



  x.  
Undisclosed Liabilities. None of the Assets are subject to any liability,
indebtedness, obligation or claim of any type, whether accrued, absolute,
contingent, matured or unmatured, except those Liabilities arising in the
ordinary course of business consistent with past practice under any Assigned
Contract specifically disclosed in Schedule 9.1, x to this Agreement.

  xi.  
Tax Returns. All material federal, state, local, foreign or other governmental
income, profit and franchise, gross receipts, sales, use, intangibles,
inventory, capital stock, ad valorem, transfer, employment, payroll,
withholding, occupation, property, license, stamp and excise taxes, custom
duties or other taxes, fees, assessments or charges whatsoever, together with
any interest and any penalties, additions to tax or additional amounts with
respect thereto due with respect to the Seller which could result in any lien or
encumbrance on the Assets, have been fully paid by the Seller.

  xii.  
Customers. To the best of the Seller’s knowledge Seller currently maintains good
working relationships with all of the customers, alliance partners and suppliers
for business activities relating to use of the Assets. To the best of the
Seller’s knowledge no current customer or supplier has given the Seller notice
terminating, canceling or threatening to terminate or cancel any Assigned
Contract or relationship with the Seller which relates to the continuing use of
the Assets.

  xiii.  
Transactions with Affiliates. All disclosed transactions between the Seller, or
an affiliate thereof have been on substantially the same terms and conditions as
similar transactions between non- affiliated parties and are properly recorded
on the books and records of the Seller.

  xiv.  
Disclosure. No representation or warranty hereunder or information contained in
any Schedule or any certificate, statement or other document delivered by the
Seller in connection herewith contains any untrue statement of material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. There is no fact known to the Seller
which might materially and adversely affect the Assets which has not been
disclosed to the Purchaser in this Agreement or a certificate, statement or
other document delivered by the Seller.

9.2 Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to and agrees with the Seller as follows:

  i.  
Organization and Good Standing. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
The Purchaser has full corporate power and authority to conduct its business as
now conducted and to own and operate the assets and properties now owned and
operated by it. Purchaser has delivered or made available to Seller true and
complete copies of the Certificate or Articles of Incorporation and Bylaws of
Purchaser.

 

9



--------------------------------------------------------------------------------



 



  ii.  
Authority and Compliance. The Purchaser has full power and lawful authority to
execute and deliver this Agreement and to consummate and perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Purchaser and constitutes the legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms.
Neither the execution and delivery of this Agreement by the Purchaser nor the
consummation and performance of the transactions contemplated hereby (a) will
conflict with or violate the Articles of Incorporation or Bylaws of the
Purchaser or any agreement to which the Purchaser is a party or by which it is
bound or any federal, state, local or other governmental law or ordinance or
(b) will require the authorization, approval or consent by, or any notice to or
filing with, any third party.

ARTICLE X
PREFERRED VENDOR STATUS.
10.1 Seller and all other Arpin Group affiliates, now existing or hereafter
arising, are hereby granted (a) the ongoing and assured status of “preferred
vendor” in connection with any services required by the going concern business
to be conducted by Smart Move utilizing the acquired Assets within any
geographical area which Seller or other said Arpin Group affiliates perform
services; and, in the event said “preferred vendor” status is not reasonably
available, at a minimum (b) the ongoing and assured right to bid or propose to
provide any services required by the going concern business to be conducted by
Smart Move utilizing the acquired Assets within any geographical area which
Seller or other said Arpin Group affiliates perform services.
ARTICLE XI
INDEMNIFICATION
11.1 Indemnification by the Seller. The Seller shall reimburse and indemnify and
hold the Purchaser and each of its directors, officers, shareholders, employees,
representatives and agents (collectively, the “Purchaser Parties”) harmless
against and in respect of any and all damage, loss, liability, deficiency,
settlement payments, costs, levies, expenses or obligations, whether or not the
result of a third party claim (collectively, “Damages”), in connection,
resulting from or relating to:

  i.  
any and all liabilities or obligations of any nature whatsoever of or relating
to claims for federal, state, local, foreign or other taxes assessed against
Purchaser, Seller’s business or the Assets, which arise out of or are related to
Seller’s operation or conduct of the business prior to the Closing, and not
specifically assumed by Purchaser hereunder.

  ii.  
any and all liabilities or obligations of any nature whatsoever of or relating
to the Seller, or relating to or arising out of the Assets (prior to the Closing
Date), the Seller’s operations or the actions of the Seller’s officers,
employees, representatives or agents, except for those liabilities and
obligations arising under the Assumed Obligations following the Closing;

  iii.  
any misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of the Seller under this Agreement;

  iv.  
the parties’ failure to comply with any bulk sales law or similar laws in any
applicable jurisdiction in respect of the transactions contemplated by this
Agreement or any action brought or levy made as a result thereof;

  v.  
any and all actions, suits, claims, allegations, proceedings, investigations,
audits, demands, assessments, fines, judgments, settlements, levies, costs and
other expenses (including without limitation reasonable audit and legal fees)
incident to any of the foregoing; and

 

10



--------------------------------------------------------------------------------



 



  vi.  
any claim that any content provided by Seller for use on any of the Purchaser’s
websites constitutes a defamation or invasion of the right of privacy or
publicity, or infringement of the copyright, trademark or other intellectual
property right, of any third party.

11.2 Indemnification by the Purchaser. The Purchaser shall reimburse and
indemnify and hold the Seller and each of its directors, officers, shareholders,
employees, representatives and agents (collectively, the “Seller Parties”)
harmless against and in respect of any Damages in connection, resulting from or
relating to:

  i.  
any misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of the Purchaser under this Agreement; and

  ii.  
any and all actions, suits, claims, allegations, proceedings, investigations,
audits, demands, assessments, fines, judgments, settlements, levies, costs and
other expenses (including without limitation reasonable audit and legal fees)
incident to the foregoing; and.

  iii.  
any and all liabilities or obligations of any nature whatsoever of or relating
to the Purchaser’s conduct of its business relating to or arising out of the
Assets (on or after the Closing Date), the Purchaser’s operations or the actions
of the Purchaser’s officers, employees, representatives or agents, except for
those liabilities and obligations arising under the Excluded Liabilities
following the Closing.

11.3 Procedure for Indemnification. If any claim is made against a party (an
“indemnified party”) that, if sustained, would give rise to a liability of
another party (the “indemnifying party”) under this Agreement, the indemnified
party shall promptly cause notice of the claim to be delivered to the
indemnifying party along with all of the facts, information or materials
relating to such claim of which the indemnified party is aware and shall afford
the indemnifying party and its counsel, at the indemnifying party’s sole
expense, the opportunity to defend or settle the claim.

  i.  
The indemnifying party shall have 15 business days after delivery thereof to
elect, in writing to the indemnified party, to defend or settle the claim,
exercising reasonable business judgment, at its own expense. Until written
notice electing to defend or settle any claim that, if sustained, would give
rise to a liability under this Agreement, the indemnified party may take, at the
expense of the indemnifying party, any action it reasonably believes necessary
to preserve its rights with respect to such claim, after promptly notifying the
indemnifying party of its intention to take such action and the indemnifying
party does not elect to take such other action.

  ii.  
If the indemnifying party shall so elect to defend or settle the claim, the
indemnifying party may not settle such claim without the prior written consent
of the indemnified party; provided that, if the indemnified party does not
consent to such a settlement, the indemnifying party’s liability to indemnify
the indemnified party for such claim shall be limited to the expenses and costs
reasonably necessary to preserve its rights to such claim (other than any costs
of counsel retained by the indemnified party solely to monitor the indemnifying
party’s obligations hereunder) that the indemnified party has incurred up to the
time of the proposed settlement plus the amount of the proposed settlement. The
indemnified party agrees to use commercially reasonable efforts to cooperate
with the indemnifying party in defending any claim, at the indemnifying party’s
expense.

 

11



--------------------------------------------------------------------------------



 



  iii.  
If the indemnifying party shall fail to so elect to defend or settle such claim
(exercising reasonable business judgment) at its own expense, within 30 days of
delivery of notice of the claim, or otherwise so fail to defend or settle the
claim, the indemnified party shall have the right, but not the obligation, to
undertake the defense of and to settle (exercising reasonable business judgment)
the claim on behalf, for the account and at the risk, of the so failing party.
The indemnified party shall use commercially reasonable efforts to settle any
such claim at commercially reasonable amounts determined in good faith by the
indemnifying party.

  iv.  
In the event the indemnified party should have a claim against the indemnifying
party that does not involve a claim or demand by a third party, the indemnified
party shall promptly cause notice of such claim to be delivered to the
indemnifying party. The indemnifying party shall have 15 business days after
delivery thereof to elect, in writing to the indemnified party, to defend or
settle the claim, exercising reasonable business judgment, at its own expense.
If the indemnifying party does not notify the indemnified party within 20 days
after the indemnified party’s notice that it disputes such claim, the amount of
such claim shall be conclusively deemed as a liability of the indemnifying
party. If the indemnifying party disputes such claim, the indemnifying party and
the indemnified party shall attempt in good faith for a period of 30 days to
settle any such dispute.

11.4 Survival. All of the representations, warranties, covenants and obligations
of Seller contained in this Agreement or in any instrument or document delivered
pursuant to this Agreement shall be deemed given as of the Closing and not
continuing representations, but limited as aforesaid as of the Closing Date,
they shall survive the execution of this Agreement and the Closing,
notwithstanding any investigation heretofore or hereafter made by or on behalf
of any party hereto. All representations and warranties contained in this
Agreement, and the obligations of Seller and Purchaser to indemnify each other
for breaches thereof as set forth in this Section 11, shall survive and continue
for, and all indemnification claims with respect thereto shall be made within,
18 months following the Closing Date, except for (i) the indemnification
obligations related to Sections 11.1.i., 11.1.ii., 11.1.iv., 11.1.v., 11.1.vi.,
11.2.i, ii and iii which shall survive until expiration of the applicable
statute of limitations, and (ii) the representations, warranties and related
indemnification obligations for which notice of an indemnification claim shall
have been received as of the end of the applicable period referred to in this
Section, which shall survive with respect to such indemnification claim until
the final disposition thereof.
ARTICLE XII
MISCELLANEOUS
12.1 Broker’s Fees. Each of the parties hereto (a) represents and warrants that
it has not taken and will not take any action that would cause the other party
hereto to have any obligation or liability to any person for a finder’s or
broker’s fee except as may be agreed to in writing and (b) agrees to indemnify
the other party hereto for breach of the foregoing representation and warranty.
12.2 Expenses. Each party hereto shall pay its own expenses, including without
limitation the reasonable fees and expenses of its counsel, incurred in
connection with this Agreement and the transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------



 



12.3 Contents of Agreement; Amendment; Parties in Interest; Assignment; Etc.
This Agreement, which includes all schedules and exhibits hereto, sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof. There are no restrictions, promises, representations, warranties,
covenants or undertakings other than those expressly set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties, including, without limitation, that certain Letter of
Intent bearing a December 28, 2007 date entered into by Seller and Purchaser
which is hereby rendered null and void ab initio. This Agreement may be amended,
modified or supplemented only by written instrument duly executed by each of the
parties hereto. All representations, warranties, covenants, terms and conditions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto. Either party may upon prior written notice to the other assign its
rights and benefits hereunder, including without limitation the benefit of any
representation, warranty or covenant, to any wholly-owned affiliated entity, but
no party hereto shall assign this Agreement or any right, benefit or obligation
hereunder to any other party. Any term or provision of this Agreement may be
waived at any time by the party entitled to the benefit thereof by a written
instrument duly executed by such party, and only in such event shall any waiver
of any such term or provision be effective hereunder.
12.4 Notices. All notices which are required or permitted hereunder shall be
sufficient and shall be then deemed given if and when given in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, by facsimile (with confirmation received) or by
nationally recognized courier service (or to such other addressee or address as
shall be set forth in a notice given in the same manner) as follows:

     
If to the Purchaser:
  Smart Move, Inc.
 
  5990 Greenwood Plaza Blvd., Suite 390
 
  Greenwood Village, CO 80111
 
   
with a required copy to:
  Messner & Reeves, LLC
 
  Attn: Randal M. Kirk
 
  1430 Wynkoop, Suite 400
 
  Denver, CO 80202
 
  Facsimile: 303-623-0552
 
   
If to the Seller:
  Arpin Transportation Brokerage Services , Inc.
 
  2 Energy Way
 
  West Warwick, RI 02893
 
  Attention: Peter Arpin, Executive Vice President
 
   
with a required copy to:
  Marco P. Uriati, Esquire
 
  General Counsel & Senior Vice President
 
  Arpin Group, Inc.
 
  99 James P. Murphy Highway
 
  West Warwick, RI 02893

12.5 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its
provisions concerning conflict of laws.
12.6 Public Announcements. Neither party shall make any public statements,
including without limitation, any press releases, with respect to this Agreement
and the transactions contemplated hereby without the prior consent of the other
party, except as may be required by law.

 

13



--------------------------------------------------------------------------------



 



12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument. It shall not be necessary in making proof of
this Agreement or any counterpart hereof to produce or account for any of the
other counterparts.
12.8 Further Assurances. Each party hereto agrees to execute any and all
documents, and to perform such other acts, to the extent permitted by law, that
may be reasonably necessary or expedient to further the purposes of this
Agreement or to further assure the benefits intended to be conferred hereby.
12.9 Incorporation of Exhibits and Schedules. The exhibits and schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof. The term “Agreement” shall include all such exhibits, schedules,
certificates, and writings.
12.10 Rights of Third Parties. Except as otherwise provided herein, Nothing in
this Agreement shall be construed as giving any person, firm, corporation, or
other entity, other than the parties who are signatory hereto and their
respective successors and permitted assigns, any right, remedy, or claim under
or in respect of this Agreement or any provision hereof.
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first hereinabove set forth.

            SELLER

STAR RELOCATION NETWORK ALLIANCE,
INC., a Rhode Island Corporation       By:   /s/ David Arpin     Name:     David
Arpin             Title:     President               PURCHASER:

SMART MOVE, INC., a Delaware corporation
      By:   /s/ Edward Johnson     Name:     Edward Johnson             Title:  
  CFO/Secretary          

 

14



--------------------------------------------------------------------------------



 



         

SCHEDULES AND EXHIBITS TO
AGREEMENT FOR PURCHASE AND SALE OF ASSETS
Exhibit “A” Contracts and Agreements
See attached lists and schedules covering “Broker Agreements,” “Carrier
Agreements,” and “Forwarder Agreements”

 

15



--------------------------------------------------------------------------------



 



Exhibit “B”
Purchase Price Allocation
[As appropriate for each party’s accounting treatment with respect to the nature
of assets acquired]

 

16